PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 16/599,181
Filing Date: 11 Oct 2019
Appellant(s): Hikmet et al.





__________________
William S. Francos
For Appellant

EXAMINER’S ANSWER








This is in response to the appeal brief filed 04/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
 Claims 1, 2, 5-8, 10, 12, 13 and 15-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maruyama et al., US 6,791,658.
The above claims are anticipated by Maruyama et al. figures 2A, 2B, 8A and accompanying text which discloses a device comprising:
•    top and bottom optically transparent substrates 1a, 1b
•    a homeotropic liquid crystal layer 2
•    first and second electrodes 4a, 4b intertwined on a side of the first optically transparent substrate 1b (see figs. 2A-2B) inherently forming an in-plane electric field
• a conductor layer 3a , wherein each of the first and second electrodes 4a, 4b permitting passage of the light beam through the device in a direction perpendicular thereto, and is configured to respond to a voltage across the first and second electrodes together with interaction with the conductor plate resulting in an in-plane electric field extending from ones of the first plurality of conductor lines 4b to neighboring second plurality of conductor lines 4a therebv providing the in-plane electric field that extends essentially parallel to the liquid crystal layer throughout between each of the neighboring conductor lines (i.e. span direction directly in line with the neighbor conductor lines 4a/4b) and extending substantially throughout the liquid crystal layer from the first and second plurality of conductor lines on the one side of the 2 to the opposite side of the liquid crystal layer 2 (re-produced figure 8A below).
It is noted that, regarding claims 22-29, it is well known in the display art using application the Maruyama et al. imaging device into a display panel for forming an auto stereoscopic display as claimed.

Claims 3-4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruyama et al., US 6,791,658.
Regarding claims 3-4, Maruyama et al. disclose the claimed invention as described above except for the first electrode including a second plurality of essentially parallel first electrode conductor lines arranged at an angle as well as the second electrode including a second plurality of essentially parallel second electrode conductor lines arranged at an angle. It would have been obvious to one of ordinary skilled in the art at the time of the invention was made to employ a plurality of second plurality parallel first/second electrode(s) arranged at an angle in order to improve light transmission over an optical device.
Regarding claims 9, Maruyama et al. disclose the claimed invention as described above except for a light source. It would have been obvious to one skilled in the art at the time of the invention was made to employ a backlight unit (selected from LED, semiconductor laser) over the Maruyama et al. device since it is known practice in the display art for light supplying.


(2) Response to Argument:
Regarding claims 1 and 22, Appellant argues that the cited art, Maruyama et al., is not showing every limitation of the claimed invention including “an in-plane electric field that extends essentially parallel to the liquid crystal layer throughout between each of the first and second pluralities of conductor lines including a span directly in line and adjacent to the one side of the liquid crystal layer”.
The Examiner respectfully disagrees with Appellant’s viewpoint.  Particularly, Maruyama et al. disclose a liquid crystal device (see figures 2A-2B) in which first and second electrodes 4a, 4b configured to respond to a voltage across together resulting in an in-plane electric field extending from ones of the first plurality of conductor lines 4a to a neighboring second plurality of conductor lines 4b thereby providing the in-plane electric field that extends essentially parallel to the liquid crystal layer 2 throughout between each of the first and second pluralities of conductor lines 4a, 4b including a span directly in line (e.g. X-direction) and 2 (see re-produced figure 8A below). 
    PNG
    media_image2.png
    433
    771
    media_image2.png
    Greyscale

Additionally, Maruyama et al. at col. 4, lines 21-23 describes that the pair of electrodes 4a and 4b are for forming an electric field in a second direction x (substantially perpendicular to the direction z) which as seen from the fig 1A and B constitutes an “in-plane electric field”. 
It is also noted, that Maruyama et al, as shown in fig. 8B, teaches a modification of the device of fig. 8A which includes the addition of an insulating layer 5 between the conductor 3a and the liquid crystal layer 2. Maruyama et al, column 9, lines 9-27, teaches that the electric field partly distorted in the area near conductor 3a is confined to the insulating layer so that a uniform in-plane electric field exists and is applied to the liquid crystal layer 2 that extends essentially parallel to and substantially throughout the liquid crystal layer 2. 
Appellant also noted that the term “plane” is used in Maruyama et al. with reference to a polarization plane of the light traversing the liquid crystal (see Appeal Brief, page 7, footnote).  The Examiner respectfully disagrees, the phrase “in-plane electric field” is well-established in the display art to denote an electric field that extends essentially parallel to the liquid crystal 4a, 4b clearly presented an in-plane electric filed as claimed as well. 
   Appellant further argues, regarding claim 22, it is lacking of consideration to the claimed limitation of “imaging arrangement that is electrically switchable between a 2D mode and a 3D mode”.  The Examiner, again, respectfully disagrees with Appellant’s viewpoint.  In particular, the Examiner agrees Maruyama et al. do not explicitly disclose the limitation of “electrically switchable between a 2D mode and a 3D mode”; however, Appellant fails to establish any special structure to mark out the boundary of “electrically switchable between a 2D mode and a 3D mode” in claim(s), therefore, the such claimed functional of “electrically switchable between a 2D mode and a 3D mode” are presumed to be inherent due to a same device structure from the Maruyama et al. device.  
The Appellant also states that the inherency has not established and therefore, the rejection is improper.   
The examiner respectfully disagrees. Pursuant to MPEP 2112.01, item I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the 
In this case, the device Maruyama et al has been shown to be identical to the claimed “imaging arrangement” as set forth in  the rejection and appellant has not identified any structural difference or provided evidence showing that the prior art product does not necessarily possess characteristics of the claimed product. Therefore, the device of Maruyama et al is considered to inherently perform the claimed limitation of “electrically switchable between a 2D mode and a 3D mode”.

Regarding claims 3, 4 and 9, Appellant’s have not provided any separate arguments regarding how these claims distinguish over the prior art applied in the rejection. Consequently, these claims should stand or fall together with the rejection of claim 1.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DUNG T NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                       
Conferees:
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871                                                                                                                                                                                                                                                                                                                                                                                                            
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.